Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is response to the application filed on November 20, 2019.

Claims 1-20 are pending.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-5, 9-15 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agarwal (U.S. Pub. No.2018/0255005 A1).

With respect to claims 1 and 11, Agarwal teaches 
identifying, from a predefined knowledge base, a first set of knowledge elements associated with a first text and a second set of knowledge elements associated with a second text, the knowledge base comprising a knowledge representation consist of knowledge elements (Fig. 1, [0021] content repository 160 can reflect a knowledge base generated and maintained based on communications originating from or associated with the user. the content elements 150, relationships between them, [0032] FIG. 3A, associate a content element identified within communication 330A with other content element(s) within a knowledge base); 
determining knowledge element relevance between the first set of knowledge elements and the second set of knowledge elements (FIG. 3A depicts a scenario in which user 130 initiates a first instance of a task pertaining to the ordering of pizza (e.g., in Los Angeles). FIG. 3B depicts a scenario (occurring one month after the scenario depicted in FIG. 3A) in which the user initiates another instance of the same or similar/related ‘ordering pizza’ task (this time, in Seattle). FIG. 3B, semantic memory engine 142 can utilize a knowledge base/conversational graph associated with the user (content repository 160) to recall relevant content element(s) (e.g., ‘mushrooms,’ as provided previously by the user in communication 330A in FIG. 3A); and 
determining text relevance between the second text and the first text based at least on the knowledge element relevance (Fig. 1, [0021] content repository 160 can reflect a knowledge base generated and maintained based on communications originating from or associated with the user. the content elements 150, relationships, [0049] content elements (e.g., entities) within a knowledge base may be relevant to recall with respect to a particular conversation).

 With respect to claims 2 and 12, Agarwal teaches first text comprises a search query, the second text comprises at least a portion of a candidate document, and the relevance is used to determine a ranking of the candidate document in a query result of the search query ([0053] higher degree of relevance of the entity “El Gaucho” in a scenario in which the knowledge base reflects or includes information pertaining to the temporal information of when the entity was visited or queried.).

With respect to claims 3 and 13, Agarwal teaches entities in the knowledge base, a relationship between the entities, and attributes of the entities ([0053] higher degree of relevance of the entity in a scenario in which the knowledge base reflects)

 With respect to claims 4 and 14, Agarwal teaches determining, in the first set of knowledge elements and the second set of knowledge elements, a number of knowledge elements having a same identifier in the knowledge base, an identifier of a knowledge element uniquely identifying the knowledge element in the knowledge base; and determining the knowledge element relevance based on the number of the knowledge elements having the same identifier (Fig. 1, [0021] content repository 160 can reflect a knowledge base generated and maintained based on communications originating from or associated with the user. the content elements 150, relationships, [0049] content elements (e.g., entities) within a knowledge base may be relevant to).

With respect to claims 5 and 15, Agarwal teaches determining a text similarity between a first set of text items in the first text for association to the first set of knowledge elements and a second set of text items in the second text for association to the second set of knowledge elements; and determining the knowledge element relevance based on the text similarity (Fig. 1, [0021] content repository 160 can reflect a knowledge base generated and maintained based on communications originating from or associated with the user. the content elements 150, relationships, [0049] content elements (e.g., entities) within a knowledge base may be relevant to).

With respect to claims 9 and 19, Agarwal teaches  determining, based on a second predetermined mapping relationship between a text item and a vector representation, a first text vector representation corresponding to the first text and a second text vector representation corresponding to the second text; extracting a third feature of the first text vector representation and a fourth feature of the second text vector representation; and determining the text relevance also based on the third feature and the fourth feature (Fig. 1, [0021] content repository 160 can reflect a knowledge base generated and maintained based on communications originating from or associated with the user. the content elements 150, relationships, [0049] content elements (e.g., entities) within a knowledge base may be relevant to).

With respect to claim 20, Agarwal teaches non-transitory computer readable storage medium, storing a computer program thereon, the program, when executed by a processor, implements the method ([0022] implementations such services can access, receive content from, and/or otherwise utilize content repository 160 (e.g., via an application programming interface (API) in conjunction with semantic memory engine 142).

Allowable Subject Matter

Claims 6-8 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assist from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163